FILED
                                                                                         LCQURT DP APPEALS
                                                                                                DIVISION 11

                                                                                         2013 MAY     I   A'   09

                                                                                         ST i             CQ'
                                                                                                          5ti1,
                                                                                                              C

                                                                                          BY
                                                                                                    DEP 1 Y


      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                            DIVISION II

WILLIAM M. PRICE III and SUSAN W.                                     No. 42617 0 II
                                                                                - -
PRICE,

                                 Respondents,

         M




VERONICA G. PRICE,                                                PUBLISHED OPINION


                                 I1

         HUNT, J. —      Veronica G. Price appeals the superior court's 1) temporary anti-
                                                                        (

harassment protection order and its final civil anti -harassment protection order entered against

her, removing her from her beachfront home that she jointly owns with other family members;

and (2)denial of her motion for reconsideration of the final anti -harassment protection order.

She argues pro se that the superior court improperly entered both orders because they (1)

violated her right to freedom of speech; ( )violated her right to due process because they
                                         2

evicted "     her from her home without notice and opportunity to be heard; and (3)were not

supported by sufficient      evidence.   Both protection orders have long expired; thus, Veronica's

challenges to these orders are moot.



    Intending no disrespect, we refer to the parties by their first names for clarity.
2
    Br. of Appellant at 3.
No. 42617 0 II
          - -



       Nevertheless, because her challenges involve issues of likely recurring public interest, we

address whether the superior court had authority under RCW 10. 4. exclude Veronica
                                                           080(
                                                              8 to
                                                              1 )
from her home. We hold that it did not. Accordingly, we reverse and remand to the superior

court to vacate both the temporary and final civil anti-
                                                       harassment protection orders. We deny
Veronica's request for attorney fees.
                                               FACTS


                                        1. BACKGROUND FACTS


       Veronica G. Price jointly owns Long Beach beachfront property with her late husband's

 Jerry"Frederick Price)family members. Veronica owns a 5/ interest in the property. Five
                        -                               6
other Price family members jointly own the remaining 1/ interest such that William M.Price III
                                                      6
and Susan W.Price own a 1/0 interest.in the property.
                         3

        As majority owners, Veronica and her late husband had maintained the Long Beach

property for the ten years preceding this litigation: They paid property taxes, purchased liability
insurance, and invested "thousands of dollars" to maintain the house and to repair property

damage that the other 1/
                       6      owners     caused.   Verbatim   Report ofProcee ings -- -     at .---



According to Veronica, during the summer months, the other owners frequently held large




3 Because we resolve this case on statutory grounds, we do not reach the merits of Veronica's
constitutional and evidentiary claims.     And because we reverse the challenged orders and we
remand for the superior court to vacate them, we do not address her appeal from the superior
 court's denial of her motion to reconsider.


                                                   2
No. 42617 0 II
          - -




parties at which people consumed alcohol, lit fires, and were arrested by the police. Neighbors
also reported instances of the other owners creating fire hazards by shooting rockets from the

roof and throwing fireworks into a lit grill under a covered wooden porch. These circumstances

made Veronica afraid to leave the property unattended.

         After her husband died in December 2010, Veronica moved from their Seattle rental

home into the Long Beach house, which eventually became her permanent sole residence. She

began to remodel a bathroom to repair sewage and water damage that one of the other owners

had caused by failing to winterize the pipes.

         In April 2011, William and Susan called Veronica and asked to use the property for their

summer vacation, from August 5 to August 22; Veronica verbally agreed. The parties dispute

whether she also agreed to absent herself from the beachfront house at the time of William and

Susan's vacation there. When William and Susan arrived on August 5,Veronica was absent; she

remained absent for more than a week.


         On August 15,Veronica arrived.back at the property, entered the house, and argued with
William - Susan , -
                  and -other fdffidly menlbers about the - physical condition of tl e property. - - - -
                                                                                 -

According to William and Susan, Veronica was "ranting and raving," "
                                                                 screaming at the top of

her lungs," "
          shaking [her] fist and fingers" at them, and using profanity. VRP at 15; Clerk's.

Papers ( CP) at    3.   She called William and Susan "liars" and "pigs" and accused them of

4
    William and Susan's petition for the temporary anti -harassment protection order stated that
Veronica    was   at the beachfront   property   on   August   16 and 17.   But William testified that
Veronica stayed two nights at the beachfront property before he and Susan filed this petition on
the afternoon of August 17. Thus, it appears that William and Susan meant that Veronica was at
the property on August 15 and 16, which dates are consistent with other portions of the record.
See e. ., s Papers (CP)at 16 (stating Veronica unloaded furniture at the house on August
     g Clerk'
16).


                                                      3
No. 42617 0 II
          - -




multiple property damages." CP at 3. According to Veronica, William had to restrain Susan
from   attacking   her (Veronica).   This argument apparently caused William and Susan's older

grandchildren (ages 9, 13, and 15)to run upstairs and their youngest grandchild (age 5)to run

outside crying and to hide under a neighbor's tree.

        Veronica eventually left the house and sat in her car for a while. That night, Veronica

entered the house again and, apparently without speaking to anyone, " ent into one of the
                                                                    w

bedrooms,.shut the door, and] stayed there all night."VRP at 14. The next morning, Veronica
                         [

left the house; she returned later with a van containing a chest of drawers and "implements for

gardening,"
          which she placed outside the house. VRP at 14. Veronica then left the property.
Later that night, she returned, argued again with William and Susan, and again spent the night in

one of the bedrooms.

                                           II. PROCEDURE


                          A Temporary Anti-
                                          harassment Protection Order

        The next day, August 17, William and Susan petitioned the superior court for a civil anti-

harassment protection order against Veronica under chapter 10. 4 RCW, usingapreprinte
                                                             1

form. Under the form's section labeled "[ creen for court's jurisdiction,"
                                        s]                               William and Susan

checked boxes indicating that (1) case involved " itle or possession of real property" and (2)
                                 the            t

Veronica " laim[ d]an interest in that property, such as the right to occupy."CP at 1. Based on
         c e

the facts alleged in this petition, the superior court entered an ex parte temporary anti -harassment

protection order against Veronica, restraining,her from (1)making or attempting to contact

William, Susan, and their minor grandchildren; ( )making or attempting to keep William,
                                               2




                                                  n
No. 42617 0 II
          - -



Susan, and their minor grandchildren under surveillance; and (3) "
                                                                entering or being within 100 .
                                         6
yards   of [the] beach[ ront]
                      f         property]. ,
                                [              CP at 5 ( emphasis     added). Later that evening, the

police served the temporary anti -harassment protection order on Veronica at the beachfront

property, apparently pulling her out of bed. The order notified Veronica about an August 19

hearing date. Having nowhere else to go, Veronica stayed in a motel.
                          B. Final Civil Anti-
                                             harassment Protection Order


         Two days later, on the morning of August 19, the superior court held a hearing to

determine whether Veronica had committed unlawful harassment. William and Susan did not

contest that Veronica owned an interest in the property or that she may have been using the

property   as   her permanent   residence. William testified that, over the two day period, ( )
                                                                                -           1

Veronica had briefly and intermittently entered the beachfront property " anting and raving"and
                                                                        r

had accused him and Susan of committing "
                                        multiple sins upon the house" —
                                                                    such as allowing the

         to go to pot "; ( )
bathroom "                                sit in her
                         2 she would then "                 car ...    for a while"before going back

inside and getting into more verbal disagreements with them; and (3) the evening, she would
                                                                    in

5
  The petition allegations giving rise to both this no-
                                                      surveillance provision and the preceding no-
contact provision focused exclusively on Veronica's actions and words on the property in issue.
There were no allegations that she attempted to contact or to keep William, Susan, and their
minor grandchildren under surveillance at any other time or location. Therefore, we do not view
these anti- harassment protection orders as having evidentiary support beyond these narrow
parameters.
6
    The temporary anti -harassment protection order further provided:
          This order is to keep the peace. Any partition of real property on a permanent
          basis [or]rights to occupy [and] use [the]property must be decided in a separate,
          superior court action. The court makes no findings to parties' rights to title.
CP at 5 (emphasis added).
7
    William claimed he did not know whether Veronica still had her former residence in Seattle or
whether she had another permanent residence.

                                                   5
No. 42617 0 II
          - -



go into   one   of the bedrooms, shut the door, and "
                                                    stay[   ]there all night."VRP at 14 15. Susan
                                                                                        -

testified that Veronica had used "profanities" during her first rant in front of their four

grandchildren, which had caused the youngest child to, leave the house crying; thus, they

William and Susan) were seeking the anti -harassment protection order mainly for their

grandchildren. VRP at 17.

          Veronica testified that (1) was a 5 6th owner of the property; 2) had been living
                                     she      /                          ( she

there since her husband died in late 2010 and had no other residence at the time; and ( ) had
                                                                                      3 she

invested over $ 000 in the house to repair damage that William and Susan and the other 1/
              150,                                                                      6

owners had caused. She argued that William and Susan had failed to show unlawful harassment

because the superior court could not enter a civil anti -harassment protection order under RCW

080(
10. 4. prevent her from " sing or enjoying her real property," any property to which
   8 to
   1 )                  u                                    or

she had a cognizable claim, unless (a)the order was issued under chapter 26. 9 RCW, the
                                                                           0

domestic relations statute or (b)the order was part of a separate civil action to adjudicate the
parties' respective property rights: VRP at 7. She also argued that under RCW 10. 4.
                                                                              080(
                                                                                 7 the
                                                                                 1 ),

superior court could not base its anti -harassment protection order -on -any "constitutionally -
                                                              -

protected   free   speech, such as the mere verbal exchanges that William and Susan had alleged.

VRP at 7 8.
         -


          The superior court orally ruled that it had heard enough evidence of verbal harassment"
                                                                               "

to justify an anti -harassment protection order. VRP at 29. The superior court entered a final
civil anti -harassment protection order against Veronica, which provided:

          Petitioners [William and Susan] shall vacate [the beachfront property] by noon on
          August 21, 2011. Respondent [Veronica] shall be excluded from the residence
          and maintain a distance of 100 yards until August 21, 2011 at 1:00 p. .
                                                                              m


                                                  I
No. 42617 0 II
          - -




Supp.   CP at 35 ( emphasis     added). This order apparently cut short by one day William and

Susan's beachfront property vacation. It also prevented Veronica from being present at or from

using   or   enjoying   the beachfront property for    an   additional two   days,   until   August 21. The

superior court did not enter written findings of fact and conclusions of law.

         On August 29, Veronica moved pro se for reconsideration of the superior court's final

anti -harassment protection order, alleging many of the facts previously described. The superior

court denied her motion. Veronica appeals.

                                                  ANALYSIS


         Veronica argues that we should vacate both the temporary and final civil anti -harassment

protection orders because they are invalid and the evidence is insufficient to support them. We

hold that the superior court lacked statutory authority under the civil anti -harassment statute,

RCW 10. 4.to prohibit Veronica from using or enjoying the Long Beach beachfront
    080(
       8
       1 ),

property, to which she had       a   cognizable   claim of interest.   Because we reverse the superior

court's temporary and final anti -harassment protection orders on statutory grounds, we do not

address Veronica's constitutional claims, her evidentiary challenge, or her appeal from the

superior court's denial of her motion for reconsideration.

                                     I.THRESHOLD MOOTNESS ISSUE


         We first address whether Veronica's case is moot. The superior court's temporary and

final civil anti -
                 harassment protection orders have both expired; and Veronica has presumably

been able to regain access to her home. Nevertheless, in her pro se brief, Veronica contends that

her case is not moot because (1)echoing her counsel's argument below) the superior court
                                 (




                                                      7
No. 42617 0 II
          - -



improperly                 harassment statute to " remove [ her] from her home, "
             used the anti -                                                             thereby

prohibiting her from the use or enjoyment of real property to which she had a cognizable claim
of interest, contrary to RCW 10. 4. (2) can provide her with " ffective relief' by
                             080(
                                8 and
                                1 ); we                      e

removing the "stigma"of the erroneous anti-
                                          harassment protection orders from her record. Br.
of   Appellant   at   19.   Addressing only her first challenge, we agree that the superior court

exceeded its statutory authority in entering these protection orders under the anti -harassment

statute, RCW 1. .
             8);
             14. 80(therefore, even though the orders have expired, we consider her
               0
               0

appeal because it involves a matter of continuing and substantial public interest.

         Generally, we will dismiss an appeal where only moot or abstract questions remain or

where the issues raised in the trial court no longer exist. In re Det. ofM. ., Wn. App. 621,
                                                                          K 168

625, 279 P. d 897 (2012).We consider a case moot if there is no longer a controversy between
          3

the parties, if the question is merely academic, or if a substantial question no longer exists.

Pentagram Corp. v. Seattle, 28 Wn. App. 219, 223, 622 P. d 892 (1981).Nevertheless, we may
                                                       2
consider an otherwise moot case if it involves an issue of continuing and substantial public

interest. Thomas v. Lehman, 138 Wn. App-__ 622 P: - - -
                                       618,     3

         To determine whether a case involves the requisite public interest, we consider (1)the

public or private nature of the question presented, (2)the desirability of an authoritative
determination to provide future guidance to public officers, and (3)the likelihood that the

question will recur. Thomas, 138 Wn. App. at 622. The facts here weigh in favor of our review,
especially in light of the probability that the issue of a court's authority under the anti-

8
  Specifically, Veronica contends that the superior court deprived her of "due process" by
improperly using the anti-
                         harassment statute to remove her from her home. Br. of Appellant at
 19.
No. 42617 0 II
          - -



harassment statute may arise again in the future and may affect other Washington residents.

Because Veronica's statutory challenge to the superior court's authority to issue these two

protection orders under RCW 10. 4.
                            080(
                               8 prohibiting her from the use or enjoyment of her real
                               1 ),

property, raises an issue of continuing and substantial public interest, we next address the scope

of this statute and whether the superior court here acted within that scope.

                                 II. SCOPE OF STATUTORY AUTHORITY


       Veronica argues that the superior court erred in entering both the temporary and final

civil anti-
          harassment protection orders against her because (1)these orders prevented her from

the use or enjoyment of real property to which she had a cognizable claim of interest; and (2)

these restraints on her property rights were not authorized by RCW 10. 4.the anti-
                                                                   080(
                                                                      8
                                                                      1 ),

harassment statute. We agree.

       We review questions of statutory interpretation de novo. Shinaberger ex rel. Campbell V.

LaPine, 109 Wn. App. 304, 307, 34 P. d 1253 (2001).A superior court may enter an ex parte
                                   3

temporary anti-
              harassment protection order with or without notice in response to the filing of an

affidavit which, —the court's satisfaction, shows reasonable proof of unlawful--
               to                                                             an

that great or irreparable harm will result to the petitioner if the temporary anti -harassment

protection   order is not   granted.   RCW   10. 4. After a hearing, the superior court may
                                             080(
                                                1
                                                1 ).

enter a final civil anti-
                        harassment protection order if it finds by a preponderance of evidence that

unlawful harassment" exists. RCW 10. 4.
                                 080(
                                    3
                                    1 ).

       But even where the petitioner makes the requisite showing of unlawful harassment, the

superior court "shall not"grant an exparte temporary anti -harassment protection order or a final

civil anti -harassment protection order that


                                                  9
No. 42617 0 I1
          - -




             prohibit[s] respondent from the use or enjoyment ofreal property to which
                       the
         the respondent has a cognizable claim unless that order is issued under chapter
         26. 9 RCW or under a separate action commenced with a summons and
            0
         complaint to determine title or possession.of real property.

RCW 10. 4.
    080(
       8 emphasis
       1 ) ( added). Here, it is undisputed that (1)Veronica is a 5/ owner of
                                                                   6

the Long Beach beachfront property; and (2) superior court entered both its temporary and
                                           the

final civil anti-
                harassment protection orders under chapter 10. 4 RCW ( ather than under chapter
                                                             1       r

26. 9 RCW) and not in the context of a civil action to determine title to or possession of real
  0

property. As a 5/ owner of the property, Veronica had a "cognizable claim"of interest in the
                6

property; therefore, she was entitled to possess the entire property on equal footing with William
and Susan (and the others who jointly owned the remaining 1/ interest). Yakavonis v. Tilton, 93
                                                           6

Wn. App. 304, 312, 968 P. d 908 (1998) ( "'[ ach tenant in common of a possessory estate is
                        2              E]

entitled to possession, equally with his cotenants, of all parts of the land at all times. "')

emphasis added) quoting 17 WILLIAM B. STOEBUCK, WASH. PRAC.:REAL ESTATE: PROPERTY
                (
LAW §    1.8, at 58(995)).
          2        1
         Despite being   on   notice of Veronica's cognizable claim of interest in the property, the

superior court entered (1)an exparte temporary anti -harassment protection order, restraining
Veronica from "
              entering        or    being within 100 yards of the beach[ ront] property] "; and (2)a
                                                                       f       [


9
    We note that because William and Susan were also joint owners, they also have a cognizable
claim of interest in the property. Yakavonis, 93 Wn. App. at 312 ( Regardless of the percent of
                                                                   "
ownership, a   cotenant has    an   equal right   of possession with all other cotenants. ") To achieve the
relief they sought, however, William and Susan needed either (1)to seek a protection order
under chapter 26. 9 RCW; or (2) initiate a separate civil action, such as a partition action, to
                0                to
determine the title or possession of the property. RCW 10. 4. also RCW 7.2.
                                                       080(
                                                          8 see
                                                          1 );         010.
                                                                         5
io
   The superior court was on notice that Veronica claimed an interest in the property, both when
it received William and Susan's initial petition for a temporary anti -harassment protection order
and when it held its August 19 hearing before entering the final order.

                                                        10
No. 42617 0 II
          - -



final civil anti-
                harassment protection order that Veronica " hall be excluded from the [beachfront
                                                          s

property] and maintain a distance of 100 yards until August 21, 2011 at 1:0 p. ."CP at 5
                                                                         0   m

emphasis added);Supp.        CP at 35 ( emphasis    added). These restraint provisions expressly

prohibited Veronica from using or enjoying the Long Beach property to which she had a

cognizable   claim of interest.   The temporary anti -
                                                     harassment protection order's additional "no

contact" and "no surveillance" restraint provisions were premised solely on Veronica's contact

with William, Susan, and their grandchildren at the beachfront property; thus, these provisions

had the practical effect of excluding Veronica from her property as well.

       We hold that the superior court lacked authority under RCW 10. 4. enter these
                                                                  080(
                                                                     8 to
                                                                     1 )

restraint provisions in both its ex parte temporary anti -harassment protection order and its final

civil anti -harassment protection order. Therefore, both protection orders were invalid and must

be vacated.


                                         ATTORNEY FEES


       Veronica requests attorney fees on appeal. Because she is appearing pro se, she is not

entitled to attorney fees.   7n re Marriage of Brown 159 Wn -App. 931, 938 39 247 P. d " 66
                                                                           -       3 4




11 Even if Veronica were entitled to attorney fees despite her pro se status, we would deny her
request because she fails to devote a section of her opening brief or to cite applicable law to
support her request. RAP 18. (
                         a),
                           1 b).                (

                                                   11
No. 42617 0 I1 `
          - -




2011).Therefore, we deny her request.

       We reverse both anti -harassment protection orders, remand to the superior court to vacate

these orders, and deny Veronica's request for attorney fees on appeal.


                                                     gt."
                                                       If
                                                 Hunt,J.
We concur:



                           14 - -T
                              C
Johanson, A. .
          J.
           C



   inn -
       Brintnall, J.




                                                12